DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-18, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed subject matter, “configuring a priority” is not supported in the written description of the specification.  Examiner submits that only a power configuration parameter is configured, however the priority itself is not configured.  
Correction is required. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 14, 16-18, 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seo (US 20150173048) in view of Yeh (US 20160338079) .
Regarding Claim 14, 18, Seo discloses user equipment (UE) configured to transmit a sidelink signal; a radio frequency (RF) unit; and a processor operatively coupled to the RF unit (Figure 14; Paragraph 0133-0136).  Seo discloses configuring a priority of the sidelink signal and a power configuration parameter corresponding to the priority (Paragraph 0129-0130, 0133-0136).  Examiner submits priority configuration is disclosed in Paragraph 0129-0130.  Power configuration parameter being configured is disclosed in Paragraph 0133-0136 which discloses a MCS field configured by a value indicating a certain priority.  Seo discloses determining a transmission power of the sidelink signal based on the power configuration parameter; and transmit, to other UE, the sidelink signal based on the determined transmission power, wherein the power configuration parameter includes an information related to a maximum transmission power, wherein the transmission power of the sidelink signal is determined based on the information related to the maximum transmission power (Paragraph 0133-0136).  Power configuration parameter is a MCS field configured by a value indicating a certain priority.  Examiner submits this is equivalent to an MCS field indicating a highest priority for a sidelink, then a corresponding D2D SPS sidelink transmit power is configured to a 
Regarding Claim 16, Seo discloses a maximum transmission power of a sidelink signal with a higher transmission priority is greater than a maximum transmission power of a sidelink signal with a lower transmission priority (Paragraph 0133-0136). 
Regarding Claim 17, Seo discloses wherein a reference signal (RS) sequence of the sidelink signal with the higher transmission priority and a RS sequence of the sidelink signal with the lower transmission priority are differently configured (Paragraph 0133-0136).  
Regarding Claim 20, Seo discloses a maximum transmission power of a sidelink signal with a higher transmission priority is greater than a maximum transmission power of a sidelink signal with a lower transmission priority (Paragraph 0133-0136). 
Regarding Claim 21, Seo discloses wherein a reference signal (RS) sequence of the sidelink signal with the higher transmission priority and a RS sequence of the sidelink signal with the lower transmission priority are differently configured (Paragraph 0133-0136).  

Response to Arguments
Applicant’s arguments have been considered but are not found persuasive.  Examiner submits Seo discloses user equipment (UE) configured to transmit a sidelink signal; a radio frequency (RF) unit; and a processor operatively coupled to the RF unit (Figure 14; Paragraph 0133-0136).  Seo discloses configuring a priority of the sidelink signal and a power configuration parameter corresponding to the priority (Paragraph 0129-0130, 0133-0136).  Examiner submits priority configuration is disclosed in Paragraph 0129-0130.  Power configuration parameter being configured is disclosed in Paragraph 0133-0136 which discloses a MCS field configured by a value indicating a certain priority.  Seo discloses determining a transmission power of the sidelink signal based on the power configuration parameter; and transmit, to other UE, the sidelink signal based on the determined transmission power, wherein the power configuration parameter includes an information related to a maximum transmission power, wherein the transmission power of the sidelink signal is determined based on the information related to the maximum transmission power (Paragraph 0133-0136).  Power configuration parameter is a MCS field configured by a value indicating a certain priority.  Examiner submits this is equivalent to an MCS field indicating a highest priority for a sidelink, then a corresponding D2D SPS sidelink transmit power is configured to a maximum transmission power(e.g., P.sub.0).  Seo does not disclose wherein the sidelink signal is a physical sidelink shared channel (PSSCH).  Yeh discloses wherein sidelink signal is a physical sidelink shared channel (PSSCH) (Paragraph 0048 and 0060).  It would have been obvious for one of ordinary skill in the art before the effective 

    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 339 whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.




/ANKUR JAIN/           Primary Examiner, Art Unit 2649